Citation Nr: 1539270	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a left leg disability.

2.  Entitlement to an initial compensable rating for residuals of a left arm abscess.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to July 2001 and from May 2003 to November 2007.  He also had additional U.S. Army Reserve service.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted the Veteran's claims of service connection for a left leg disability and for residuals of a left arm abscess, assigning zero percent ratings effective April 1, 2010, for each of these disabilities.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in April 2013.

This matter also is before the Board on appeal from a June 2012 rating decision in which the RO denied a claim of service connection for a left knee disability.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in April 2013.

Because the Veteran lives overseas, the RO in Pittsburgh, Pennsylvania, has jurisdiction in this appeal.

In April 2015, the Board denied all of the Veteran's currently appealed claims.  With respect to the higher initial rating claims for a left leg disability and for residuals of a left arm abscess, the Board specifically found that the Veteran had failed to report for VA examination scheduled in April 2014 for the purpose of determining the nature and severity of his service-connected left leg disability and his service-connected residuals of a left arm abscess without good cause.  See Board decision dated April 23, 2015, at pp. 20-23.  

In correspondence dated on June 29, 2015, and date-stamped as received by the Board on July 7, 2015, the Veteran requested that the Board vacate its April 2015 decision with respect to the denial of his higher initial rating claims for a left leg disability and for residuals of a left arm abscess.  He specifically contended that he had never been notified by the RO of the April 2014 examination and, as such, the Board's denial of these claims was in error.

As is explained below in greater detail, the Board's denial of the Veteran's higher initial rating claims for a left leg disability and for residuals of a left arm abscess is being vacated in this decision.  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Pittsburgh, Pennsylvania).  VA will notify the Veteran if further action is required.

The issue of service connection for a left knee disability as denied in the April 23, 2015 Board decision is not addressed in this decision.


FINDINGS OF FACT

1.  On April 23, 2015, the Board issued a decision denying entitlement to an initial compensable rating for a left leg disability and an initial compensable rating for residuals of a left arm abscess.

2.  On July 7, 2015, the Veteran advised the Board that he had not been notified of an examination scheduled in April 2014 for the purpose of determining the nature and severity of his service-connected left leg disability and his service-connected residuals of a left arm abscess; the Veteran's failure to report for this examination prompted the Board to adjudicate the issues of entitlement to an initial compensable rating for a left leg disability and to an initial compensable rating for residuals of a left arm abscess on the evidence of record in its April 23, 2015, decision.


CONCLUSION OF LAW

The April 23, 2015, Board decision denying entitlement to an initial compensable rating for a left leg disability and to an initial compensable rating for residuals of a left arm abscess is vacated.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).  

In this case, as noted in the Introduction, the Board denied the Veteran's appeal for higher initial ratings for his service-connected left leg disability and service-connected residuals of a left arm abscess in a decision issued on April 23, 2015.  As also noted in the Introduction, the Board specifically found in its April 2015 decision that the Veteran had failed to report for VA examination scheduled in April 2014 for the purpose of determining the nature and severity of his service-connected left leg disability and his service-connected residuals of a left arm abscess without good cause.  See Board decision dated April 23, 2015, at pp. 20-23.  

In response to the Board's April 2015 decision denying his higher initial rating claims for his service-connected left leg disability and service-connected residuals of a left arm abscess, the Veteran submitted correspondence dated on June 24, 2015, and date-stamped as received by the Board on July 7, 2015, in which he averred that, contrary to the Board's findings that he had not presented good cause for his failure to report for VA examination in April 2014, he had not been notified of this examination by the AOJ.  Having reviewed the record evidence, the Board finds that, subsequent to the April 23, 2015, decision, the Veteran has presented good cause for his failure to report for VA examination scheduled in April 2014 for the purpose of determining the nature and severity of his service-connected left leg disability and his service-connected residuals of a left arm abscess.  See also 38 C.F.R. § 3.655(a)-(b) (2015).  The Board also finds that, because the Veteran has presented relevant evidence concerning his failure to report for VA examination which was not available at the time of the April 23, 2015, decision, this decision should be vacated.

ORDER

The April 23, 2015 Board decision on the issues of entitlement to an initial compensable rating for a left leg disability and to an initial compensable rating for residuals of a left arm abscess is vacated.


REMAND

As noted above, the Board has vacated its prior decision issued on April 23, 2015, which denied the Veteran's claims of entitlement to an initial compensable rating for a left leg disability and to an initial compensable rating for residuals of a left arm abscess.  As also noted above, the Veteran has asserted that he is willing to report for VA examination to determine the nature and severity of his service-connected left leg disability and his service-connected residuals of a left arm abscess.  Having reviewed the record evidence, and in light of the Board's decision to vacate the decision issued on April 23, 2015, which denied the Veteran's claims of entitlement to an initial compensable rating for a left leg disability and to an initial compensable rating for residuals of a left arm abscess, the Board finds that additional development is required before these underlying claims can be adjudicated on the merits.

The Veteran essentially contends that his service-connected left leg disability and his service-connected residuals of a left arm abscess both have worsened since his most recent VA examination.  A review of the Veteran's claims file shows that his most recent VA examination for these service-connected disabilities occurred in May 2012.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in May 2012, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected fracture left leg disability and his service-connected residuals of a left arm abscess.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  Because the Veteran currently lives overseas in Germany, the AOJ is advised that any untranslated documents obtained in response to this REMAND must be translated in to English before recertifying this appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a left leg disability and/or for residuals of a left arm abscess since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If any records obtained are in German, please obtain English translations.  A copy of any records obtained (and any English translations), to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected left leg disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether his service-connected left leg disability is manifested by slight, moderate, moderately severe, or severe impairment of the muscles of Group XI.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected left arm abcess residuals.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether his service-connected residuals of a left arm abscess are manifested by any scars or other compensable disability.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  A copy of any VA examination notification letter(s) should be sent to the Veteran's overseas and stateside mailing addresses.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.


5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


